 245317 NLRB No. 38TEAMSTERS LOCAL 170 (SPINIELLO CONSTRUCTION)International Brotherhood of Teamsters LocalUnion No. 170 and Spiniello Construction Co.and Laborers' International Union of North
America, Local 243. Case 1±CD±941±1April 28, 1995DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDCOHENThe charge in this Section 10(k) proceeding wasfiled June 29, 1994, and amended July 19, 1994, by
Spiniello Construction Company, the Employer, alleg-
ing that the Respondent, International Brotherhood of
Teamsters Local Union No. 170 (Teamsters) violated
Section 8(b)(4)(D) of the National Labor Relation Act
by engaging in proscribed activity with an object of
forcing or requiring the Employer, Spiniello Construc-
tion Co., to assign certain work to employees it rep-
resents rather than to employees represented by Labor-
ers' International Union of North America, Local 243
(Laborers). The hearing was held on August 13, 1994,
before Hearing Officer Thomas J. Morrison. There-
after, the Employer and Laborers filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer is a New Jersey corporation engagedin the business of construction, rehabilitation, and re-
furbishing work of water pipes. It is currently perform-
ing construction work in Worcester, Massachusetts,
pursuant to a contract with the City of Worcester. It
annually purchases materials valued in excess of
$50,000 directly from points outside the Common-
wealth of Massachusetts and has annual revenues in
excess of $50,000. The parties stipulated, and we find,
that the Employer is engaged in commerce within the
meaning of Section 2(6) and (7) of the Act and that
Local 170 and Local 243 are labor organizations with-
in the meaning of Section 2(5) of the Act.II. DISPUTEA. Background and Facts of DisputeThe Employer operates a seasonal business whichbegins in April and runs through December of each
year. For several years the Employer has been engaged
in cleaning and relining the water mains and pipes in
the city of Worcester, under a contract subject to re-
bidding each year. In performing the work, the Em-ployer digs up sections of the pipe and cleans andrecoats the interior of the pipe. In performing the job,
the Employer employs approximately 10 laborers,
some employees working as operating engineers, and
1 employee (a teamster) represented by the Teamsters.The teamster drives either a tractor-trailer or a dumptruck, hauling pipe from the Employer's Worcester lo-
cation to jobsites around the city. Once at the jobsite,
the teamster remains with the truck. The laborer em-
ployees, represented by the Laborers, drive the other
vehicles of the Employer from the Worcester location
to the jobsites around the city. At the jobsites, these
laborers work on all facets of the job, from unloading
trucks to digging holes.About August 1993, when the Employer began thecurrent phase of the job, Dewey, the Employer's re-
gional manager, told Valeri, the Teamsters' business
agent, that he would need one employee represented
by the Teamsters and that this was the number the Em-
ployer had been using during the earlier phases of the
Worcester job. Valeri agreed with Dewey and a con-
tract was drawn up by the Employer, which contract
contained specific language limiting the number of em-
ployees represented by Teamsters who would be used
on the job. As a result of these discussions and the
agreement of the Employer and the Teamsters, the Em-
ployer employed one employee represented by the
Teamsters. Employees represented by Laborers worked
alongside the teamster. Their job duties included driv-
ing the approximately 12 to 15 vehicles, used, at one
time or another, by the Employer at the jobsites. This
arrangement continued until the Employer shut down
in December.The operation recommenced in the spring of 1994.Again, the Employer employed 1 employee represented
by the Teamsters and approximately 10 employees rep-
resented by Laborers. Sometime around April 1994,
the Teamsters became concerned that employees whom
it did not represent were driving the Employer's vehi-
cles at the Worcester jobsites, and began filing griev-
ances with the Employer over the matter. Dewey and
Valeri had a number of discussions in which Valeri
told Dewey that he wanted the Employer to put ap-
proximately three more teamsters on the payroll, and
that if the Employer did not do so, the Teamsters
would either strike or shut down the Employer's oper-
ation. Dewey then called Porter, the Laborers' business
agent, and related the conversation with Valeri. Porter,
among other things, told Dewey that the Laborers
would strike the job if the work being done by em-
ployees represented by it was assigned to employees
represented by the Teamsters.B. Work in DisputeThe work in dispute involves the driving of dumptrucks, flatbeds, and utility trucks to and from, and on, 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the Employer's project sites while it cleans and relineswater mains and pipes pursuant to its contract with the
City of Worcester.C. Contentions of the PartiesThe Employer and the Laborers argue that the caseis properly before the Board for determination under
Section 10(k). The Employer and the Laborers argue
that their collective-bargaining agreement provides that
the Laborers has jurisdiction over the work in dispute.
They also note what they contend is limiting language
in the Teamsters collective-bargaining agreement with
the Employer that: ``the Union will refer one (1)
Teamsters Local 170 member to cover the alleged
Teamster jurisdiction concerning job engaging for the
duration of the job.'' The Employer and the Laborers
also argue that the work in dispute should be awarded
to employees represented by the Laborers based on the
relevant factors which the Board normally considers in
this type of proceeding.D. Applicability of the StatuteBefore the Board may proceed with a determinationof dispute under Section 10(k) of the Act, it must be
satisfied that there is reasonable cause to believe that
Section 8(b)(4)(D) has been violated and that the par-
ties have not agreed on a method for the voluntary ad-
justment of the dispute.As set forth above, the Teamsters threatened to ei-ther strike the employer or ``shut the job down'' if the
employer did not increase the number of employees
represented by the Teamsters on the job.We find that the foregoing facts establish reasonablecause to believe that a violation of Section 8(b)(4)(D)
has occurred and, as there is no claim that an agreed-
on method of voluntary adjustment exists, we find that
the dispute is properly before the Board for determina-
tion.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after giving
due consideration to all relevant factors involved. The
following factors are relevant to making a determina-
tion of the dispute before us:1. Certifications and collective-bargainingagreementsNeither of the Unions has been shown to have beencertified by the Board as the collective-bargaining rep-
resentative of the Employer's employees.As noted above, the Employer is a party to currentcollective-bargaining agreements with both the Team-
sters and the Laborers. The jurisdictional provisions of
both of the collective-bargaining agreements arguably
cover the work in dispute. The Employer's contractwith Teamsters, however, appears to limit the numberof employees represented by the Teamsters to one per
employer job. Accordingly, we find that the factor of
collective-bargaining agreements tends to favor an
award of work to employees represented by the Labor-
ers.2. Employer preference and past practiceThe preference of the Employer is to assign thework in dispute to employees represented by the La-
borers. It is undisputed that the Employer has assigned
the driving of the small trucks to laborers for over 24
years. The Teamsters presented no evidence indicating
that the employees it represents have ever performed
work similar to that in dispute for the Employer. We
find that the factors of Employer preference and past
practice favor an award of the disputed work to the
employees represented by Laborers.3. Area and industry practiceThere was little testimony concerning area and in-dustry practice. Accordingly, we find the evidence in-
conclusive as to an area or industry practice in favor
of either group of employees.4. Relative skillsThe Employer does not provide any training to itsdrivers. Those laborers that have been assigned to
drive the Employer's vehicles all have the required
commercial drivers' license. There is no claim that em-
ployees represented by the Teamsters do not possess
the required commercial license to operate the Em-
ployer's vehicles. Accordingly, we find that this factor
does not favor an award of the disputed work to em-
ployees represented by either group.5. Economy and efficiency of operationsThe Employer presented testimony that it is more ef-ficient to assign the disputed work to employees rep-
resented by the Laborers. Dewey testified that the
smaller dump trucks, pickup trucks, flatbed trucks, and
utility trucks on the jobsite are usually only driven for
approximately an hour or two per day, with these vehi-
cles sitting idle either on or off the jobsite for the rest
of the day. During the remainder of the day, when not
operating the trucks, the employees represented by the
Laborers perform regular laborers' work. Thus, if a
teamster were used to replace a laborer, the Employer
would have to lay off a trained laborer and hire a
teamster for a few minutes work. Porter testified that
employees represented by the Laborers have special
training to do the kind of utility work done by the Em-
ployer. In addition, they receive special training in the
pipe relining work done by the Employer and the em-
ployees represented by the Teamsters do not. Accord-
ingly, we find that the factor of economy and effi- 247TEAMSTERS LOCAL 170 (SPINIELLO CONSTRUCTION)ciency of operations favors an award of the disputedwork to employees represented by the Laborers.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by the Laborers are
entitled to perform the work in dispute. We reach this
conclusion relying on factors of collective-bargaining
agreements, Employer preference and past practice,and efficiency and economy of operations. In making
this determination, we are awarding the work to em-
ployees represented by the Laborers not to that Union
or its members.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Spiniello Construction Co., rep-resented by Laborers' International Union of NorthAmerica, Local 243, are entitled to perform the drivingof dump trucks, flatbeds, and utility trucks to and
from, and while on, the Employer's project sites while
it cleans and relines water mains and pipes pursuant to
its contract with the City of Worcester.2. International Brotherhood of Teamsters LocalUnion No. 170 is not entitled by means proscribed by
Section 8(b)(4)(D) of the Act to force or require
Spiniello Construction Co. to assign the above work to
employees represented by it.3. Within 10 days from this Determination of Dis-pute, International Brotherhood of Teamsters Local
Union No. 170 shall notify the Regional Director for
Region 1 in writing whether it will refrain from forc-
ing or requiring the Employer, by means proscribed by
Section 8(b)(4)(D), to assign the disputed work in a
manner inconsistent with this determination.